
	

113 HRES 513 IH: Supporting the goals and ideals of the week of May 3, 2014, through May 10, 2014, as “National Osteogenesis Imperfecta Awareness Week” to celebrate the progress made, and recognize the work yet to be done toward educating our communities, promoting research programs and raising vital resources for doctors, nurses, and healthcare providers and everyone touched by the Osteogenesis Imperfecta community.
U.S. House of Representatives
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 513
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2014
			Mr. Ruppersberger submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Supporting the goals and ideals of the week of May 3, 2014, through May 10, 2014, as National Osteogenesis Imperfecta Awareness Week to celebrate the progress made, and recognize the work yet to be done toward educating our
			 communities, promoting research programs and raising vital resources for
			 doctors, nurses, and healthcare providers and everyone touched by the
			 Osteogenesis Imperfecta community.
	
	
		Whereas Osteogenesis Imperfecta (OI), also known as brittle bone disease is a genetic disorder characterized by fragile bones that break easily;
		Whereas the number of people in the United States affected with OI is estimated to be 25,000 to
			 50,000;
		Whereas a person with mild OI may experience a few fractures while those with the severe forms may
			 have hundreds in a lifetime;
		Whereas OI occurs with equal frequency among males and females and among all racial and ethnic
			 groups;
		Whereas at this time, there is no cure;
		Whereas it is thought that OI causes many other serious chronic medical conditions such as muscle
			 weakness, joint laxity, fragile skin, hearing loss, brittle teeth,
			 fatigue, easy bleeding and bruising, scoliosis, pulmonary disease, and
			 cardiovascular disease;
		Whereas experienced medical care for OI is limited;
		Whereas a person is born with this disorder and is affected throughout his or her lifetime;
		Whereas despite the challenges of managing OI, most adults and children who have OI lead productive
			 and successful lives; and
		Whereas May 3, 2014, through May 10, 2014, has been designated by the Osteogenesis Imperfecta
			 Foundation as National Osteogenesis Imperfecta Awareness Week: Now, therefore, be it
	
		That the House of Representatives—
			(1)supports—
				(A)the goals and ideals of National Osteogenesis Imperfecta Awareness Week;
				(B)efforts to educate the people in the United States about Osteogenesis Imperfecta;
				(C)efforts to promote research; and
				(D)efforts in raising vital resources for doctors, nurses, and health care providers;
				(2)recognizes the critical importance of these goals and efforts as part of wellness strategies; and
			(3)calls on the people of the United States to observe National Osteogenesis Imperfecta Awareness Week with appropriate programs and activities.
			
